Order unanimously reversed and matter remitted to Monroe County Court for a hearing. Memorandum: The appellant alleges that while he was being interrogated by the State Police about a robbery, four newspaper reporters and three television cameramen were present; that he was made to pose for sound motion picture cameras with the stolen money bag allegedly taken in the hold-up; that thereafter the television commentators related the crime, arrest and interrogation as the television screen showed these incidents. While we make no comment on the right of freedom of the press or the permissible limits of the newsmen’s endeavors, we think, if the allegations of the petition are true, that the active participation by law enforcement officers in the events alleged to have occurred was reprehensible, shocking and difficult to understand in a civilized, lawful community. Therefore, we are remitting this matter for a hearing to determine whether these events occurred and, if so, who was responsible for and who participated, and to determine whether the television coverage depicting the defendant in unfavorable circumstances jeopardized or in any way prejudiced his rights to a fair and impartial disposition of his case. (Appeal from order of Monroe County Court, denying without a hearing motion to vacate a judgment of conviction for grand larceny, first degree, rendered March 9, 1961.) Present •— Williams, P. J., Bastow, Henry, Noonan and Del Yecehio, JJ.